DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/22 has been entered.

The indicated allowability of claim 6 is withdrawn in view of the newly discovered reference(s) to U.S. Patent 8,315,060.  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claims 1, 20-21 are objected to because of the following informalities:
Claims 1 and 29-21, each in lines 7-8, the phrase of “a roof wiring at least partially disposed on a surface of the sealing portion and electrically connecting the substrate to at least one electronic device or electrically connecting electronic devices, among the at least one electronic device, to each other” is not understood because as in line 4, the applicant recites ONLY “at least ONE electronic device.”  Please, revise. 
For further examination of this claim, examiner assumes in line 4 should change to - - a plurality of electronic devices - - for proper reading.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Albers et al. (U.S. 2018/0358317).
As best understood to claim 1, Albers (‘317) discloses an electronic device module as shown in figures 2-3, comprising:
a substrate (203 or 311);
a sealing portion (204 or 304) disposed on the substrate;
[[at least one]] a plurality of electronic devices (202-1, 202-2) mounted on the substrate and embedded in the sealing portion (204); and
a roof wiring (205) at least partially disposed on a surface of the sealing portion (204) and electrically connecting the substrate (203) to the at least one electronic device (202) or electrically connecting electronic devices, among the [[at least one]] electronic devices, to each other,
wherein the roof wiring (205) comprises:
a surface wiring disposed on one surface of the sealing portion (204); and
at least one two post wirings (208, 209) connected by the surface wiring and connecting the surface wiring to the substrate (203) or to the at least one electronic device (202-1 by the post 209), and wherein circumferential surfaces of the at least two post wirings (208, 209) are bonded to the surface wiring.
As to claim 2, Albers discloses at least one of the at least two post wirings (208, 209) penetrates the surface wiring.
As to claim 3, Albers discloses an entire circumferential surface of an upper portion of at least one of the at least two post wirings (208, 209) protruding externally of the sealing portion (204) is bonded to the surface wiring.
As to claim 4, Albers discloses a circumferential surface of an upper portion of at least one of the at least two post wirings (208, 209) is bonded to the surface wiring (205), and a circumferential surface of another portion of the at least one of the at least two post wirings is bonded to the sealing portion (204). 

Claim(s) 1-4, 6, and 20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Morikita et al. (U.S. Patent 8,315,060), hereafter Morikita.
As best understood to claim 1, Morikita discloses an electronic device module (11) as shown in figure 3, comprising:
a substrate (1);
a sealing portion (4) disposed on the substrate;
[[at least one]] a plurality of electronic devices (2, 3) mounted on the substrate (1) and embedded in the sealing portion (4); and
a roof wiring (5) at least partially disposed on a surface of the sealing portion (4) and electrically connecting the substrate (1) to the at least one electronic device (2, 3) or electrically connecting electronic devices, among the [[at least one]] electronic devices, to each other,
wherein the roof wiring (5) comprises:
a surface wiring disposed on one surface of the sealing portion (4); and
at least one two post wirings (6) connected by the surface wiring and connecting the surface wiring to the substrate (1, see figure 3) or to the at least one electronic device (2, 3), and wherein circumferential surfaces of the at least two post wirings (6) are bonded to the surface wiring.
As to claim 2, Morikita discloses at least one of the at least two post wirings (6) penetrates the surface wiring.
As to claim 3, Morikita discloses an entire circumferential surface of an upper portion of at least one of the at least two post wirings (6) protruding externally of the sealing portion (4) is bonded to the surface wiring.
As to claim 4, Morikita discloses a circumferential surface of an upper portion of at least one of the at least two post wirings (6) is bonded to the surface wiring (5), and a circumferential surface of another portion of the at least one of the at least two post wirings is bonded to the sealing portion (4). 
As to claim 6, Morikita discloses the roof wiring (5) electrically connects at least two electronic devices (3), figure 2, among a plurality of electronic devices, that are spaced apart from each other, and wherein another electronic device (2), among the plurality of electronic devices, is disposed between the at least two electronic devices.
As to claim 20, Morikita discloses an electronic device module (11), comprising:
a substrate (1);
a sealing portion (4) disposed on the substrate;
[[at least one]] a plurality of electronic devices (2, 3) mounted on the substrate (1) and embedded in the sealing portion (4); and
a roof wiring (5) at least partially disposed on a surface of the sealing portion (4) and electrically connecting the substrate (1) to the at least one electronic device (2, 3) or electrically connecting electronic devices, among the [[at least one]] electronic devices, to each other,
wherein the roof wiring (5) comprises: a surface wiring disposed on one surface of the sealing portion (4); and at least one post wiring (6, figure 3) connecting the surface wiring to the substrate (1) or to the [[at least one]] electronic devices (2, 3), wherein a circumferential surface of the at least one post wiring is bonded to the surface wiring, and wherein the roof wiring (5) electrically connects at least two electronic devices (2, 3), among a plurality of electronic devices, that are spaced apart from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikita in view of Sato et al. (U.S. Patent 9,093,435) hereafter Sato.
Regarding claim 5, Morikita discloses all of the limitations of claimed invention except for the at least one of the at least two post wiring is formed of a bonding wire.
Sato teaches a microelectronic assembly (310) as shown in figure 5A comprising chips (822, 350) mounted on a substrate (312), the substrate further comprising at least one post wiring formed of a bonding wire (322).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Sato employed in the module of Morikita in order to provide flexibility and reliable electrical connection.
Regarding claim 13, Morikita discloses the surface wiring (5) is disposed along a surface of the sealing portion (4), and except for the sealing portion includes a stepped portion formed on a surface of the sealing portion.
Sato teaches the sealing portion (342) includes a stepped portion formed on a surface of the sealing portion.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Sato employed in the module of Morikita in order to reduce a size for electrical connection.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikita in view of Liao et al. (U.S. Patent 9,007,273) hereafter Liao.

Regarding claims 8 and 11, Morikita discloses all of the limitations of claimed invention except for the surface wiring is formed in a lattice pattern in which a plurality of horizontal linear lines and a plurality of vertical linear lines intersect each other.
Liao teaches a semiconductor package (100) comprising the surface wiring (150”), see figure 10 is formed in a lattice pattern in which a plurality of horizontal linear lines and a plurality of vertical linear lines intersect each other.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Liao employed in the module of Morikita in order to provide excellent electrical connections.
As to claim 9, Morikita as modified by Liao discloses the at least two post wirings (6) comprises a plurality of post wirings (160) as shown in figure 3 spaced apart from each other by a predetermined gap along a circumference of the surface wiring.
As to claim 10, Morikita as modified by Liao discloses the electronic device (2, 3) is disposed between the surface wiring (5) and the substrate (1).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikita in view of Sato et al. (U.S. 2013/0032944) hereafter Sato.
Regarding claim 12, Morikita discloses all of the limitations of claimed invention except for the at least one electronic device includes a lower electronic device disposed on the substrate and an upper electronic device disposed on an upper surface of the lower electronic device, and wherein either one or both of the upper device and the lower device are connected to the roof wiring.
Sato teaches a microelectronic package (10) as shown in figure 5 comprising at least one electronic device (14 including a stacked of chips 12A-12C) includes a lower electronic device (12B or 12C) disposed on the substrate (16) and an upper electronic device (12A) disposed on an upper surface of the lower electronic device, and wherein either one or both of the upper device and the lower device are connected to the roof wiring (54).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Sato employed in the module of Morikita in order to provide a high-density package structure.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikita in view of Nomiyama et al. (U.S. Patent 10,861,759) hereafter Nomiyama.
As to claim 21, Morikita discloses an electronic device module (11), comprising:
a substrate (1);
a sealing portion (4) disposed on the substrate;
[[at least one]] a plurality of electronic devices (2, 3) mounted on the substrate (1) and embedded in the sealing portion (4); and
a roof wiring (5) at least partially disposed on a surface of the sealing portion (4) and electrically connecting the substrate (1) to the at least one electronic device (2, 3) or electrically connecting electronic devices, among the [[at least one]] electronic devices, to each other,
wherein the roof wiring (5) comprises: a surface wiring disposed on one surface of the sealing portion (4); and at least one post wiring (6, figure 3) connecting the surface wiring to the substrate (1) or to the [[at least one]] electronic devices (2, 3), wherein a circumferential surface of the at least one post wiring is bonded to the surface wiring.
Morikita does not specifically disclose the sealing portion comprises a first sealing portion comprising a first thickness portion having a first thickness and a second thickness portion having a second thickness less than the first thickness. 
Nomiyama teaches a circuit module as shown in figure 1B comprising a sealing portion (18a) comprises a first sealing portion comprising a first thickness portion having a first thickness (the portion contains chips 12b) and a second thickness portion (the portion contains chips 12a) having a second thickness less than the first thickness. 
 It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Nomiyama employed in the module of Morikita in order to provide excellent adjust to the height of the small or tall electronic components sealing on the circuit board.

Allowable Subject Matter
Claims 7, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 are allowed.
The following is an examiner's statement of reasons for allowance:
Neither the references cited nor the cited references teach, suggest, or in combination of an electronic device module having a surface wiring disposed on a surface of the second thickness portion and connected to a post wiring among the at least one post wiring; and a second sealing portion covering the surface wiring and layered on the second thickness portion (claim 17, figure 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848